Name: Commission Regulation (EC) No 2673/2000 of 6 December 2000 laying down detailed rules for the application of the tariff quota for imports of beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia
 Type: Regulation
 Subject Matter: trade;  animal product;  tariff policy;  international trade;  Europe
 Date Published: nan

 Avis juridique important|32000R2673Commission Regulation (EC) No 2673/2000 of 6 December 2000 laying down detailed rules for the application of the tariff quota for imports of beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia Official Journal L 306 , 07/12/2000 P. 0019 - 0022Commission Regulation (EC) No 2673/2000of 6 December 2000laying down detailed rules for the application of the tariff quota for imports of beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of SloveniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Slovenia(2), and in particular Article 1(3) thereof,Whereas:(1) Regulation (EC) No 2475/2000 provides for the opening of a reduced-tariff quota for beef and veal. Detailed rules for the application of that quota should be laid down on a multiannual basis for 12-month periods beginning on 1 January, hereinafter referred to as "years of importation". For that purpose, the annual provisions used in the past for that quota should be followed.(2) To ensure orderly importation of the quantities laid down, they should be staggered.(3) The arrangements should be managed using import licences. To that end rules should be laid down on the submission of applications and the information to be given on applications and licences, where appropriate, by derogating from or supplementing Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(3) and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(4), as last amended by Regulation (EC) No 1659/2000(5). Provision should also be made to issue these licences after a period of consideration and subject, where applicable, to a uniform percentage reduction.(4) In view of the risk of speculation inherent in these arrangements for beef and veal, clear conditions should be laid down as regards access by operators. Verification of the above conditions requires that applications be submitted in the Member State in which the importer is listed in the VAT register.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. On a multiannual basis, for period running from 1 January to 31 December of the same year, hereinafter referred to as "years of importation", products listed in Annex I and originating in the Republic of Slovenia may be imported under the tariff quota opened by Regulation (EC) No 2475/2000 in accordance with the provisions laid down herein.2. For this quota, which bears the serial number 09.4082, the annual quantity of products and the preferential rate of customs duty shall be as set out in Annex I for each year of importation.Article 21. The quantity referred to in Article 1 shall be staggered over the year of importation as follows:- 50 % from 1 January to 30 June,- 50 % from 1 July to 31 December.2. If, during a particular year of importation, the quantity covered by licence applications submitted for the first period specified in paragraph 1 is less than the quantity available, the remaining quantity shall be added to the quantity available for the following period.Article 31. To benefit from the import arrangements:(a) applicants for import licences must be natural or legal persons; when submitting their applications, they must prove to the satisfaction of the competent authorities of the Member State concerned that they have been active in trade in beef and veal with third countries at least once during the 12 months preceding the year of importation in question; applicants must be listed in a national VAT register;(b) licence applications may be submitted only in the Member State in which the applicant is registered;(c) licence applications must be for a minimum quantity of 15 tonnes of product, without exceeding the quantity available;(d) the country of origin shall be shown in box 8 of licence applications and of licences; licences shall carry an obligation to import from that country;(e) the serial number 09.4082 and at least one of the following shall be shown in box 20 of licence applications and of licences:- Reglamento (CE) n ° 2673/2000- Forordning (EF) nr. 2673/2000- Verordnung (EG) Nr. 2673/2000- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2673/2000- Regulation (EC) No 2673/2000- RÃ ¨glement (CE) n ° 2673/2000- Regolamento (CE) n. 2673/2000- Verordening (EG) nr. 2673/2000- Regulamento (CE) n.o 2673/2000- Asetuksen (EY) N:o 2673/2000- FÃ ¶rordning (EG) nr 2673/20002. Article 5 of Regulation (EC) No 1445/95 notwithstanding, one or more of the CN codes referred to in Annex I shall be shown in box 16 of licence applications and of licences.Article 41. Licence applications may be submitted only in the first 12 days of each period referred to in Article 2(1).2. Applicants may lodge no more than one application each for each period. Where an applicant submits more than one application, all his applications shall be rejected.3. By no later than the fifth working day following the end of the application period, the Member States shall notify the Commission of applications submitted for the quantity available. Notification shall consist of a list of applicants and the quantities applied for.All notifications, including "nil" returns, shall be forwarded by fax; in cases where applications have actually been submitted, the model form in Annex II hereto shall be used.4. The Commission shall decide what percentage of quantities covered by licence applications may be imported.If the quantities covered by licence applications exceed the quantity available, the Commission shall reduce the quantities applied for by a fixed percentage.5. Licences shall be issued as soon as possible subject to the Commission's decision regarding acceptance of the applications.Article 51. Notwithstanding this Regulation, Regulations (EC) No 1291/2000 and (EC) No 1445/95 shall apply.2. Notwithstanding Article 3 of Regulation (EC) No 1445/95, import licences drawn up in accordance with this Regulation shall be valid for 180 days from their date of issue. However, no licence shall be valid after the 31 December following its date of issue.3. Licences issued shall be valid throughout the Community.Article 6The duties referred to in Article 1 shall be applied on presentation either of a EUR.1 movement certificate issued by the exporter country in accordance with Protocol 4 annexed to the Europe Agreement or an invoice declaration made out by the exporter in accordance with that Protocol.Article 7This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 286, 11.11.2000, p. 15.(3) OJ L 152, 24.6.2000, p. 1.(4) OJ L 143, 27.6.1995, p. 35.(5) OJ L 192, 28.7.2000, p. 19.ANNEX IConcessions applying to imports into the Community of the following products originating in the Republic of Slovenia(MFN = most favoured nation duty)>TABLE>ANNEX IIFax: (32-2) 296 60 27/295 36 13Application of Regulation (EC) No 2673/2000Serial No 09.4082>PIC FILE= "L_2000306EN.002202.EPS">